DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
				General Remarks
1/ Status of application: Non-Final
2/ claims 1-20 are pending
3/ claims 1, 11, and 16 are independent
4/ Previous IDS filed 12/05/ 2018 has been considered
5/ Previous 112 rejection is withdrawn



Response to Arguments
	Applicant’s arguments, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under the combination of prior arts have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qian (US pg. no. 20180219967), further in view of Koskan (US pg. no. 20120004782).
The previous other prior arts has been relied upon in this rejection for the other limitations.
Regarding 112b, claim amendments to claims 1, 11 and 16 overcomes rejection and the corresponding dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-13, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zamorano (US pg. no. 20170154521), further in view of Qian (US pg. no. 20180219967), further in view of Koskan (US pg. no. 20120004782), further in view of Tenny (US pg. no. 20170181017).
		Zamorano discloses organizing at least two personal electronic devices into a personal electronic device network ([0077] discloses as shown in FIG. 1, personal emergency alert system 100 can include one or more wearable devices 102, a host 
		Using one of the at least two personal electronic devices as a device management hub([0077] discloses as shown in FIG. 1, personal emergency alert system 100 can include one or more wearable devices 102, a host computing device 104 (e.g., smartphone, smartwatch, tablet, or 2-way radio in short range)that corresponds to designated hub in short range radio communication with the one or more wearable devices 102) wherein all sensors and their respective personal electronic device become known to  the device management hub ([0020] providing a context aware activity notification software for installation on a host computing device (hub), the context aware activity notification software comprising: [0021] a data harvesting module that receives a plurality of environmental inputs from a plurality of sensors that corresponds to the sensors in wearable devices 102 of fig. 1 that senses and send data to host 104 are known to the host 104 (hub); [00134] discloses the context aware activity notification software can be operated on a smartphone (hub); [0091] discloses the controller sends attribute information of the first interactive device to all wearable devices in the wearable device set of the user);
		cognitively predicting, based on contextual information from the personal electronic device network, a current activity of a user ([0130] discloses the context aware activity system 840 can be operated continuously collect information about the user's environment (contextual information).  The context aware activity system 840 can then analyze the data it has collected at a particular moment and generate a decision on what is the next action that the user is most likely to engage in; [0131] discloses for example, 
		But, Zamorano does not explicitly disclose:
cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices based on the current activity of the user and the contextual information;
using, by the device management hub, one of the at least one sensor-specific hierarchy to contextually assign user input to one of the at least two personal electronic devices for processing; 
		However, in the same field of endeavor, Qian discloses what Zamorano discloses cognitively predicting, based on contextual information from the personal electronic device network, a current activity of a user ([0079] discloses the controller obtains the usage scenario information of the user by using a wearable device worn by the user, and determines the usage scenario type (current activity) of the user according to the usage scenario information of the user, for example, whether the current activity type of the user is running, still, or walking may be determined according to the wrist swing frequency and 
		Qian further discloses cognitively deriving at least one sensor-specific hierarchy of the at least two personal electronic devices based on the current activity of the user and the contextual information ([0104] Step 303: Determine a priority sequence of all wearable devices (sensor specific hierarchy) in a wearable device set of the user according to the usage scenario type (user activity) of the user and the preset policy (contextual information). [0105] Step 304: Determine, from the wearable device set of the user, a first Interactive device according to the priority sequence. Examiner suggested that applicant include characterization of what sensor specific hierarchy of the personal electronic devices is in to the claims in to clearly draw the bounds of the limitation without reading the specification in to the claims. In current form, it is broadly interpreted to mean hierarchy of devices. From the claim language, it is not clear what sensor specific hierarchy means). 
		using, by the device management hub, one of the at least one sensor-specific hierarchy to contextually assign user input to one of the at least two personal electronic devices for processing ([0107] discloses  after identifying a current usage scenario type (user activity) of the user, the controller may determine a priority sequence (sensor specific hierarchy) of all wearable devices in the wearable device set of the user by using the preset policy, and preferentially select a wearable device with a relatively high priority as the first interactive device.  For example, after identifying that the current usage scenario type of the user is the "outdoor exercise", the controlled determines, according to the preset policy, that a priority sequence of all devices in the wearable 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Qian. The modification would allow prioritizing devices that provide the same service for a task. Availability of redundant devices reduce user experience by making the process of device selection tedious and cumbersome. The modification would allow discriminating devices to avoid redundancy in device availability which would positively contribute to user experience. 
		But, the combination does not explicitly disclose:
		wherein all sensors and their respective personal electronic device become known to all other of the at least two personal electronic devices;
		However, in the same field of endeavor, Koskan discloses wherein all sensors (fig. 2, sensor M-M+2) and their respective personal electronic device (fig. 2 sensor node N) become known to  all other of the at least two personal electronic devices ([0048] discloses A sensor sharing negotiation algorithm begins, at 72 … generally, the sharing negotiation algorithm occurs between nearby sensor nodes (personal electronic devices) to determine which sensors (sensors)or actuators in each sensor node remain on, which are turned off, and which may be alternately switched on and off or "strobed". Each sensor node on the sensor network shares its data with all other sensor nodes on the network, 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Koskan. The modification would allow sharing information of sensors of devices to identify duplicate sensors of the same task. The modification would allow to select only one of the sensors and turn off the power of the other duplicate sensors to an optimize power consumption of constrained sensors for a reliable and longer power usage.
		But, the combination does not explicitly disclose:
		designating one of the at least two personal electronic devices as a device management hub;
However, in the same field of endeavor, Tenny discloses designating one of the at least two personal electronic devices as a device management hub ([0089-0091 discloses [0089] In step 234, the network element receives a hub device report from the edge device. The hub device report may be a list of detected hub devices. For example, the network element may receive a list of hub device IDs. The list may include one, two, three, 
Therefore, it would have been obvious to a person having ordinary skill in the art at eth time of eth invention was effectively filed to combine the teaching of the combination with Tenny. The modification would allow designating the right device as a hub to personal electronic devices in order to enable effective communication among the devices or across a network with remote device. Selecting the right device to serve as a hub enables effectively interfacing data from the personal devices to remote device. 
		Regarding claim 2.    The combination discloses the computer-implemented method of claim 1.
		Qian further discloses, wherein the device management hub is predetermined (0068] discloses the controller 1 is configured to control wearable devices (predetermined management hub) in the wearable device system.  The controller 1 is a core device in the wearable device system, and is usually served by a device that has a relatively strong processing capability and communication capability.  The controller 1 may be a module that has a control function and that is superposed on a wearable device, such as a smartphone or a smart watch).
		Regarding claim 3.    The combination discloses the computer-implemented method of claim 1.
		Qian further discloses wherein the cognitively predicting comprises analyzing, by the device management hub, contextual information from the at least two personal electronic devices ([0025] obtaining the usage scenario information of the user (contextual information) by using the wearable device in the wearable device set of the user. [0098] discloses For example, the usage scenario type of the user is determined by using an algorithm. Specifically, the decision tree algorithm is used as an example to describe in detail a solution in this embodiment: A scenario model is established for each usage scenario type of the user by using a specific quantity of training data sets (contextual information from the at least two personal electronic devices), the usage scenario information of the user is input to the scenario model for operation, and the usage scenario type of the user is determined by using an operation result.  For example, if a scenario model corresponding to a usage scenario type A of the user is M, data corresponding to the usage scenario information of the user is S (contextual information from the at least two personal electronic devices), and S is input to the model M (analyzing), whether a usage scenario type of the user is A is determined according to output of M. If the usage scenario type of the user is A, the usage scenario type (current activity of the user) of the user determined according to the usage scenario information (contextual information) of the user is A; or if the usage scenario type of the user is not A, another scenario model may be tried; [0073] discloses the usage scenario type of the user may be identified according to environment information of a scenario of the user and 
Regarding claim 4.    The combination discloses the computer-implemented method of claim 3.
	Qian further discloses, wherein the contextual information comprises one or more of motion information ([0073] discloses the usage scenario type of the user may be identified according to environment information of a scenario of the user and activity information of the user.  For example, whether the user runs, takes a bus, or is still is determined according to a moving speed of the user)).
		Qian further discloses wherein the contextual information comprises one or more of usage pattern ([0098] discloses For example, if a scenario model corresponding to a usage scenario type A of the user is M, data corresponding to the usage scenario information of the user is S (contextual information from the at least two personal electronic devices), and S is input to the model M (usage pattern), whether a usage scenario type of the user is A is determined according to output of M; [0019] discloses determining, in a machine learning manner, the usage scenario type of the user according to the usage scenario information of the user (usage pattern)). 
Regarding claim 6.    The combination discloses computer-implemented method of claim 1.
Qian discloses wherein the hierarchy comprises a plurality of hierarchies (table 1 discloses different hierarchy of devices in a plurality of hierarchy for different types of user activities where the devices get priority to be used according user activity and hierarchy level).
Regarding claim 7.    The combination discloses the computer-implemented method of claim 1.
		 Qian further discloses wherein the one of the at least one hierarchy determines which of the at least two personal electronic devices processes user input on a particular type of sensor (([0107] discloses after identifying that the current usage scenario type (current user activity) of the user is the "outdoor exercise", the controller determines that a priority sequence of all devices in the wearable device set of the user is "1.  Glasses; 2.  Watch; 3.  Band; 4.  Mobile phone" (hierarchy), and may determine, according to the priority sequence, that the “glasses" are the selected first interactive device).
Regarding claim 9.    The combination discloses computer-implemented method of claim 1.
		Zamorano discloses wherein at least one of the cognitively deriving are performed for the device management hub by one or more cognitive service ([0128] discloses the context aware activity system 840 (cognitive service) can take inputs from one or more internal sensors 860 taken during various activities engaged by the user (e.g., time, location, speed, preceding events and habits), and learn about the user's habits (contextual information) over time and predict what activity (current activity) should automatically be done for the user. Such information may be used by the context aware activity system 840 to determine, over time, the activities being performed, and the context under which they were performed. Furthermore the context aware activity system 840 can receive inputs from external sources including wearable devices such as the ring 802 or other wearable devices 802' and/or sensors 810b that are located near the host computing device, via short range).
		Regarding claim 11.    Zamorano disclose a system, comprising: 
a memory (fig. 1, 104 discloses host and memory of host corresponds to memory); and
at least one processor in communication with the memory (fig. 1, 104 discloses host and processor of host corresponds to processor), the memory storing program code to perform a method, the method comprising:
All other limitations of claim 11 are similar with the limitations of claim 1 above. Claim 11 is rejected on the analysis of claim 1 above.
Regarding claim 12, the combination discloses the system of claim 11.
All other limitations of claim 12 are similar with the limitations of claim 3 above. Claim 12 is rejected on the analysts of claim 3 above.
Regarding claim 13, the combination discloses the system of claim 11.
All other limitations of claim 13 are similar with the limitations of claim 4. Claim 13 is rejected on the analysts of claim 4 above.
Regarding claim 15, the combination discloses the system of claim 11.
All other limitations of claim 15 are similar with the limitations of claim 9. Claim 15 is rejected on the analysts of claim 9 above.
Regarding claim 16. Zamorano discloses computer program product, comprising:
Instruction stored in a computer-readable storage medium (fig. 1, 104 discloses host and memory of host corresponds to storage medium) the instructions being readable and executable by a processor for performing a method, the method comprising:

Regarding claim 17. The combination discloses computer program product of claim 16.
All other limitations of claim 17 are similar with the limitations of claim 3. Claim 17 is rejected on the analysis of claim 3 above.
Regarding claim 18. The combination discloses computer program product of claim 16.
All other limitations of claim 18 are similar with the limitations of claim 4. Claim 18 is rejected on the analysis of claim 4 above.
Regarding claim 20. The combination discloses computer program product of claim 16.
All other limitations of claim 20 are similar with the limitations of claim 9. Claim 20 is rejected on the analysis of claim 9 above.
Claims 5, 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Koskan (US pg. no. 20120004782), Tenny (US pg. no. 20170181017), further in view of Liu (US pg. no. 20200082352).
Regarding claim 5.    The combination discloses computer-implemented method of claim 4.
But, the combination does not explicitly disclose, wherein the usage patterns are improved via machine learning of historical usage pattern data for the user.
wherein the usage patterns (fig. 3 S305 prediction result of usage pattern) are improved via machine learning of historical usage pattern data for the user (fig. 3 discloses using machine learning algorithm  to predict usage pattern using historical usage pattern data of the user).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Liu. The modification would allow using machine learning algorithm to effectively predict user usage to proactively launch the right device for use as a result increasing user satisfaction of using devices activated using similar gestures.
Regarding claim 14, the combination discloses the system of claim 11.
All other limitations of claim 14 are similar with the limitations of claim 5. Claim 14 is rejected on the analysts of claim 5 above.
Regarding claim 19. The combination discloses computer program product of claim 16.
All other limitations of claim 19 are similar with the limitations of claim 5. Claim 19 is rejected on the analysis of claim 5 above.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Koskan (US pg. no. 20120004782), Tenny (US pg. no. 20170181017), further in view Park (US pg. no. 20160098088).
Regarding claim 8.    The combination discloses the computer-implemented method of claim 7.

However, in the same field of endeavor, Park discloses wherein the input comprises at least one of a gesture of the user (fig. 10 discloses the hand gesture is used as input to a device).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed. The modification would allow transmitting commands to devices using gesture. The modification would allow using gesture to command devices when the user is using voice communication on a different device as a result enabling smooth and comfortable voice communication on the ongoing phone conversation.
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Zamorano (US pg. no. 20170154521), Qian (US pg. no. 20180219967), Koskan (US pg. no. 20120004782), Tenny (US pg. no. 20170181017), further in view of Avasthi (US pg. no. 20180332164).
Regarding claim 10. The combination discloses the computer-implemented method of claim 1.
But, the combination does not explicitly disclose: wherein the organizing is automatic;
However, in the same field of endeavor,	Avasthi discloses wherein the organizing is automatic ([0085] discloses the proposed method can be used to automatically determine whether the first electronic device and the second electronic device are in same arm or the different arms based on proximity detection using a wireless media like 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Avasthi. The modification would allow automatically managing joining and leaving wearable devices to automatically organize and manage frequently changing network of personal devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2721684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        05/21/2021